Pleading and practice; third-party practice; Court of Claims jurisdiction. — Plaintiff seeks to recover additional compensation and/or damages in connection with its construction contract with the Government awarded to Datronics Engineers, Inc. on January 7,1963. Defendant, on February 21, 1967, filed a contingent claim against Paul Hardeman, Inc., alleging that the acts that are the basis for plaintiff’s claim for relief, as set forth in claims 2 and 3 relating to alleged deficiencies in the messing facilities, are the responsibility of Paul Hardeman, Inc. On December 4,1967, third-party defendant filed a motion for summary judgment on the grounds that the Government failed to give reasonable notice of its claim and that the Government failed to timely assert its claim. On June 7, 1968, the court issued an order deferring action on the motion until termination of the main claim against plaintiff. Third-party defendant filed a motion for rehearing under Pule 68 and on October 4, 1968, the court ordered the motion for rehearing granted, the order entered June 7, 1968, vacated, and the court, sua sponte, dismissed the defendant’s claim against the third-party defendant for lack of jurisdiction, citing Christy Corp. v. United States, 181 Ct. Cl. 768, 387 F. 2d 395 (1967) ; and Oliver-Finnie Co. v. United States, 133 Ct. Cl. 555, 137 F. Supp.719 (1956).